                   Case 2:19-cv-02653-KHV-JPO Document 15 Filed 10/24/19 Page 1 of 3

                                                                                                       MAPN,PHV
                                      U.S. District Court
                           Western District of Missouri (Kansas City)
                        CIVIL DOCKET FOR CASE #: 4:19−cv−00622−FJG

Prince v. Kansas City Tree Care, LLC                               Date Filed: 08/07/2019
Assigned to: District Judge Fernando J. Gaitan, Jr                 Jury Demand: Plaintiff
Cause: 29:0216 Failure to Pay Earned Compensation                  Nature of Suit: 710 Labor: Fair Standards
                                                                   Jurisdiction: Federal Question
Plaintiff
William Prince                                       represented by Andrew W. Dunlap
                                                                    11 Greenway Plaza
                                                                    Suite 3050
                                                                    Houston, TX 77046
                                                                    713−352−1100
                                                                    Email: adunlap@mybackwages.com
                                                                    LEAD ATTORNEY
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED
                                                                    Bar Status: Phv

                                                                   Richard M. Schreiber
                                                                   11 Greenway Plaza
                                                                   Suite 3050
                                                                   Houston, TX 77046
                                                                   713−352−1100
                                                                   Email: rschreiber@mybackwages.com
                                                                   LEAD ATTORNEY
                                                                   PRO HAC VICE
                                                                   ATTORNEY TO BE NOTICED
                                                                   Bar Status: Phv

                                                                   Eric L. Dirks
                                                                   Williams Dirks Dameron LLC
                                                                   1100 Main Street
                                                                   Suite 2600
                                                                   Kansas City, MO 64105
                                                                   (816) 945−7110
                                                                   Email: dirks@williamsdirks.com
                                                                   ATTORNEY TO BE NOTICED
                                                                   Bar Status: Active


V.
Defendant
Kansas City Tree Care, LLC                           represented by John Ivan
                                                                    John Ivan Law Firm
                                                                    8600 Shawnee Mission Parkway
                                                                    Suite 308
                                                                    Shawnee Mission, KS 66202
                                                                    (913) 384−0370
                      Case 2:19-cv-02653-KHV-JPO Document 15 Filed 10/24/19 Page 2 of 3

                                                                            Fax: (913)384−0374
                                                                            Email: johnivanlaw@yahoo.com
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED
                                                                            Bar Status: Active

Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed       #     Docket Text

 08/07/2019      Ï1     COMPLAINT against Kansas City Tree Care, LLC filed by Eric L. Dirks on behalf of William
                        Prince. Filing fee $400, receipt number AMOWDC−6435422. Service due by 11/5/2019 unless
                        otherwise directed by the court. (Attachments: # 1 Exhibit A, # 2 Civil Cover Sheet)(Dirks, Eric)
                        (Entered: 08/07/2019)

 08/08/2019      Ï2     NOTICE OF INCLUSION FOR MEDIATION AND ASSESSMENT PROGRAM (MAP).
                        REVIEW NOTICE AND MAP GENERAL ORDER CAREFULLY FOR IMPORTANT
                        CHANGES, DEADLINES AND REQUIREMENTS.

                        Notice of MAP assignment to an outside mediator. (Attachments: # 1 MAP General
                        Order)(Woods, Gloria) (Entered: 08/08/2019)

 08/08/2019       Ï     SUMMONS ISSUED as to Kansas City Tree Care, LLC. (Woods, Gloria) (Entered: 08/08/2019)

 09/10/2019      Ï3     RETURN OF SERVICE of complaint executed by William Prince. Kansas City Tree Care, LLC
                        served on 8/16/2019, answer due 9/6/2019. (Dirks, Eric) (Entered: 09/10/2019)

 09/11/2019      Ï4     Motion to allow Andrew W. Dunlap to appear pro hac vice (Pro Hac fee $100 receipt number
                        AMOWDC−6486187) filed by Eric L. Dirks on behalf of William Prince. (Dirks, Eric) (Entered:
                        09/11/2019)

 09/11/2019      Ï5     Motion to allow Richard M. Schreiber to appear pro hac vice (Pro Hac fee $100 receipt number
                        AMOWDC−6486191) filed by Eric L. Dirks on behalf of William Prince. (Dirks, Eric) (Entered:
                        09/11/2019)

 09/13/2019      Ï6     ORDER granting 4 & 5 motions to appear pro hac vice entered by Clerk of Court. Attorneys
                        Andrew W. Dunlap and Richard M. Schreiber for William Prince allowed to appear pro hac vice.
                        This entry will serve as authorization for the pro hac participation by the attorney.

                        Western District of Missouri Local Rule 5.1 requires documents to be filed electronically. If pro hac
                        vice counsel has not already done so, counsel is directed to immediately register for a WDMO
                        e−filing account for NextGen CM/ECF. This will enable counsel to electronically file documents
                        and receive electronic notification of filings. Register for a WDMO e−filing account at PACER.
                        This is a TEXT ONLY ENTRY. No document is attached. (Geiser, Angel) (Entered: 09/13/2019)

 09/13/2019      Ï7     NOTICE of appearance by John Ivan on behalf of Kansas City Tree Care, LLC (Attorney John Ivan
                        added to party Kansas City Tree Care, LLC(pty:dft))(Ivan, John) (Entered: 09/13/2019)

 09/13/2019      Ï8     DISCLOSURE OF CORPORATE INTERESTS filed by John Ivan on behalf of Defendant Kansas
                        City Tree Care, LLC.(Ivan, John) (Entered: 09/13/2019)

 09/20/2019      Ï9     MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM filed by John Ivan on behalf of
                        Kansas City Tree Care, LLC. Suggestions in opposition/response due by 10/4/2019 unless
                        otherwise directed by the court. (Ivan, John) (Entered: 09/20/2019)

 09/20/2019     Ï 10
                   Case 2:19-cv-02653-KHV-JPO Document 15 Filed 10/24/19 Page 3 of 3

                     SUGGESTIONS in support re 9 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                     filed by John Ivan on behalf of Defendant Kansas City Tree Care, LLC. (Related document(s) 9 )
                     (Ivan, John) (Entered: 09/20/2019)

09/23/2019   Ï 11    RULE 16 NOTICE. Please see text of order. Signed on 9/23/2019 by District Judge Fernando J.
                     Gaitan, Jr. (Shawver, Marylynn) (Entered: 09/23/2019)

09/25/2019     Ï     NOTICE of filing: Mediation and Assessment Program Reminder: Your Designation of Mediator is
                     due soon (filed as an ADR event in CM/ECF). See Notice of Inclusion and MAP General Order for
                     specifics. (ADI, MAP) (Entered: 09/25/2019)

09/30/2019   Ï 12    NOTICE of filing Consent to Become Party Plaintiff by William Prince (Attachments: # 1 Exhibit
                     A)(Dirks, Eric) (Entered: 09/30/2019)

10/04/2019   Ï 13    MOTION to reassign/transfer case Agreed Motion to Transfer Venue and Stay Deadlines to
                     Respond to Defendant's Motion to Dismiss filed by Eric L. Dirks on behalf of William Prince.
                     Suggestions in opposition/response due by 10/18/2019 unless otherwise directed by the court.
                     (Dirks, Eric) (Entered: 10/04/2019)

10/22/2019   Ï 14    ORDER − GRANTING 13 motion to transfer venue. This case is hereby TRANSFERRED to the
                     District of Kansas (Kansas City) pursuant to 28 U.S.C. §1404(a). Plaintiff shall have 21 days after
                     such transfer to respond to the remaining issues in Defendant's Motion to Dismiss. Signed on
                     10/22/19 by District Judge Fernando J. Gaitan, Jr. (Anderson, Christy) (Entered: 10/22/2019)
